Order affirmed, with costs. Memorandum: Though we do not adopt in their entirety the views expressed by the trial court, we believe the ultimate decision setting aside the verdicts in the interests of justice was sound since the verdicts in our opinion were against the weight of the evidence. All concur, except Williams, J., who dissents and votes to reverse the order and to reinstate the verdict of the jury. (Appeal from order of Chautauqua Trial Term setting aside the verdict of a jury in favor of defendant bus company for no cause of action, and granting a new trial as to said defendant, in a negligence action.) Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.